From Chatham.
To this bill the defendant demurred, and for cause of demurrer alleged that the bill did not contain any matter of equity, whereon the court could grant any decree or give the complainant any relief or assistance as against the defendant. And the questions arising upon this demurrer were sent to this Court for the opinion of the judges.
This case being similar, in many of its circumstances, to the case ofJackson v. Marshall, post, 323, and both cases depending in part upon the same principles, the facts of the latter case are here stated.
Cited: Dobson v. Erwin, 18 N.C. 575; York v. Merritt, 80 N.C. 290;Pittman v. Pittman, 107 N.C. 162; Bank v. Adrian, 116 N.C. 543.
(323)